DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed December 11, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY PANEL AND DISPLAY APPARATUS INCLUDING MULTI-ADHESIVE SPACER LAYER.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2020/0051881 A1). 
In regard to claim 1, Park et al. teach a display panel, comprising a display substrate 110 (See page 7, paragraph [0115]) and a support layer 150 on a side of the display substrate 110, the support layer 150 having a patterned region (FA at 152H), wherein the display panel further comprises a spacer layer 160 between the support layer 150 and the display substrate 110, and the spacer layer 160 comprises a first adhesive layer 161, a second adhesive layer 162 and a base material layer 130 between the first adhesive layer 161 and the second adhesive layer 162, the first adhesive layer 161 is adhered to the display substrate 110, and the second adhesive layer 162 is adhered to the support layer 150 (Figure 2, pages 2-4 and 7, paragraphs [0043]-[0069] and [0115]).
In regard to claim 2, Park et al. teach a material of the base material layer 130 comprising any one of an organic material, a metal, and an organic material (Figure 2, pages 2-4 and 7, paragraphs [0043]-[0069] and [0115]).
In regard to claim 3, Park et al. teach the organic material comprising any one of (See page 3, paragraph [0054]) polyimide, polyethylene terephthalate, polyethylene, and polyurethane (Figure 2, pages 2-4 and 7, paragraphs [0043]-[0069] and [0115]).
In regard to claims 4-5, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 17, Park et al. teach a surface of the spacer layer 160 proximal to the display substrate 110 being flat, and the spacer layer 160 covering the entire surface of the display substrate 110 (Figure 2, pages 2-4 and 7, paragraphs [0043]-[0069] and [0115]).
In regard to claim 20, Park et al. teach a display apparatus comprising the display panel of clam 1 and a (See page 3, paragraphs [0045] and [047]-[0049]) driving circuit for driving the display panel (Figure 2, pages 2-4 and 7, paragraphs [0043]-[0069] and [0115]).

Allowable Subject Matter
Claims 6-7, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 is objected to as being dependent upon objected claim 6.  Claims 9-15 are objected to as being dependent upon objected claim 7.  Claim 19 is objected to as being dependent upon objected claim 18.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Araki (US 2019/0101785 A1)		Jin (US 2020/0136066 A1)
Kim (US 2020/0344897 A1)		Kim et al. (US 9,983,424 B2)
Kim et al. (US 2020/0313111 A1)		Kishimoto et al. (US 2018/0047938 A1)
Lee et al. (US 2018/0190936 A1)		Song (US 2018/0150108 A1)
Yun et al. (US 2018/0192527 A1)		Zhang et al. (US 10,212,811 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
May 11, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822